Case 2:19-cv-00070-JRG-RSP Document 466 Filed 09/14/20 Page 1 of 2 PageID #: 17413



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


    GREE, INC.,                       §
                                      §
               Plaintiff,             §
                                      §           Case No. 2:19-cv-00070-JRG-RSP
         v.                           §           Case No. 2:19-cv-00071-JRG-RSP
                                      §
    SUPERCELL OY,                     §
                                      §
              Defendant.              §
                      MINUTES FOR JURY TRIAL DAY THREE
               BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                               September 14, 2020

   ATTORNEYS FOR PLAINTIFF:                        See attached.

   ATTORNEYS FOR DEFENDANTS:                       See attached.

   LAW CLERK:                                      Adrienne Dellinger
                                                   Will Nilsson
                                                   Nate Legum

   COURT REPORTER:                                 Shelly Holmes, CSR-TCRR

   COURTROOM DEPUTY:                               Jan Lockhart

   OPEN: 8:52 a.m.                                                      ADJOURN: 6:01 p.m.



   Time         Minutes
   8:52 a.m.    Court opened. Exhibits used prior day read into the record by Ms. Ludlam,
   8:54 a.m.    Jury returned to the courtroom. Direct examination of David Neal, Ph.D. by Ms.
                Smith.
   9:29 a.m.    Cross examination of David Neal, Ph.D. by Mr. Kohm.
   10:00 a.m.   Redirect examination of David Neal, Ph.D. by Ms. Smith.
   10:03 a.m.   Direct examination of Andrew Sheppard by Ms. Ludlam.
   10:15 a.m.   Cross examination of Andrew Sheppard by Mr. Sacksteder.
   10:47 a.m.   Parties passed the witness. Witness excused.
   10:49 a.m.   Recess.
   11:08 a.m.   Court reconvened. Hearing outside the presence of the Jury.
   11:09 a.m.   Jury returned to the courtroom. Video deposition of Jeff Ostler shown.
   11:24 a.m.   Video deposition of Stuart McGaw
Case 2:19-cv-00070-JRG-RSP Document 466 Filed 09/14/20 Page 2 of 2 PageID #: 17414




   Time       Minutes
   11:28 a.m. Deposition of Rene Kivioja read into the record.
   11:32 a.m. Video Deposition of Janne Peltola.
   11:41 a.m. Video deposition Lauri Ahlgren.
   11:46 a.m. Direct examination of Stephen Becker, Ph.D. by Ms. Ludlam.
   12:12 p.m. Jury excused for lunch recess.
   12:14 p.m. Hearing outside the presence of the jury. Parties to meet and confer by 6:00 p.m.
              revised final jury instructions and verdict form.
   1:13 p.m.  Court reconvened. Hearing outside the presence of the Jury.
   1:18 p.m.  Jury returned to the courtroom. Direct examination of Stephen Becker, Ph.D. by Ms.
              Ludlam.
   2:03 p.m.  Cross examination of Stephen Becker, Ph.D. by Mr. Dacus.
   3:07 p.m.  Redirect examination of Stephen Becker, Ph.D. by Ms. Ludlam.
   3:11 p.m.  Recross examination of Stephen Becker, Ph.D. by Mr. Dacus.
   3:14 p.m.  Plaintiff rests. Recess. Counsel to meet in chambers.
   3:51 p.m.  Court reconvened.
   3:52 p.m.  Jury returned to the Courtroom. Direct examination of Gregory Kent Harper by Mr.
              Sacksteder.
   4:07 p.m.  Cross examination of Gregory Kent Harper by Mr. Moore.
   4:30 p.m.  Jury excused. Witness excused. Hearing outside the presence of the Jury.
   4:37 p.m.  Jury and witness returned to the Courtroom. Cross examination of Gregory Kent
              Harper by Mr. Moore.
   4:49 p.m.  Redirect examination of Gregory Kent Harper by Mr. Sacksteder.
   4:50 p.m.  Video deposition of Jon Franzas.
   4:53 p.m.  Courtroom sealed. Video deposition paused.
   4:54 p.m.  Video deposition of Jon Franzas.
   5:24 p.m.  Courtroom unsealed.
   5:25 p.m.  Recess.
   5:35 p.m.  Court reconvened.
   5:36 p.m.  Video deposition of Lauri Ahlgren.
   5:59 p.m.  Jury excused until 8:30 a.m.
   6:00 p.m.  Hearing outside the presence of the Jury.
   6:01 p.m.  Court adjourned.
